Title: Mary Smith Cranch to Abigail Adams, 23 September 1787
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Braintree September 23d. 1787
          My dear Sister
        
        I wrote to you about three weeks since thinking clallahan would sail immediatly but he is not yet gone & I find Folger will go before him—but my Letters will be old unless I add a short one now— I was not a little dissapointed by not receiving a Line by the Last vessel which arriv’d Doctor Tufts receiv’d one from you & he got it before those you sent by the way of new york He will tell you about the Purchase he has made of Mr Borlands Estate for you—we think you have an excellent bargain. I am rejoic’d that you will have a house big enough to hold your self & Friends when they visit you—you must make a square house of it— It will take one large room to hold Mr Adams Books If you make it with Alcoves like the college Library it will make a beautiful appearence— We are amuseing ourselves with the alterations which it is probable you will make. I have seen your Mother Hall this Day—she is well & looks I tell her several years younger for the prospect she has of having you so near her. She wishes you here now nine months are nine years to one at her time of Life— you will have very agreable neighbours in Mr Woodwards Family, Doctor chancys Daughter Mrs Adams is a pritty sociable woman. she Boards with them—but you have met with a real Loss in the Death of Mr Alleyne—He possess’d a most benevolent heart, never meant to injure any one & always rejoice’d to do good & make his fellow creatures happy— He dy’d going from Wilmington to charlestown—was out but four days— we have not yet heard his dissorder you know what a Family of Love they were & will not wonder that they are greatly afflected Mr Abel tells me the House & Farm must be sold immediately. I wish you had it—& we that which you have bought. We should be just near enough together then— as to the Estate we live upon I know not whether it will ever be sold—it is going to ruin fast It is not yet determin’d yet who it belongs to
        We have not heard one word from your son JQA since he went to Newbury— your other sons were well yesterday Lucy & Billy went to see them & carry them some clean Linnin There is to be a publick Exebition next Teusday cousin charles is to speak a Dialogue with a Mr Emmerson of concord—who looks much like him & is his bosom Friend— My nephew was much affected yesterday by the rustication of one of his class Lucy said he look’d as if he had shed tears— & I suppose he had— He was his chum the Freshman year—& study’d with him at Mr Shaws— He is a youth of great spirits—& one would have suppos’d they would have preserv’d him from so mean an action as stealing from any one especially his classmates— What could tempt him to this vice I cannot conceive. His Father is the richest man in Bradford & he an only child—but the old man lives very mean & is very close The young man spoke very handsomely before the governer—of the college denys the fact although the goods were found lock’d up in his chest— I am griev’d for him. He is a fine genious & has naturally a good disposition
        uncle Smith remains much in the same state he was when I wrote before his Leg grows better—but his other complaints are not remov’d—
        you have sent for the height of your Rooms but paper for rooms the Doctor says are so well made here that he thinks you will not attempt to bring any—
        
        The report of Mr Adams returning soon has set the tools of the present administration spiting like so many Cats but I know he will not care for them
        our Friend Mrs Russel remains very low & Nancy Sever is worse than her sister—
        I wish you would make a very particular inqueery how the gloscesshire [Che]ese is made—in what manner they prepair the Roun[ds—]how they give the yellow colour to the cheese you kn[ow ou]r procss in making cheese, discover if you can every var[iat]ion from our method— My cheeses look finely this summer & some of them want nothing but the colour inside to make them every way as good as English ones— I have not had more than four cows this summer & I think I have seven hundred weight of cheese—& I have made all the butter we have eat. We have had a large Family all summer—some of sister Smiths children have been with me ever since May Cousin Ebbit cranch & Eliza Bond have been with us six weeks— mr cranch has been at home all summer & is turnd quite a Farmer— by this account of our Family you will not suppos—we have been very Idle this season—
        Doctor Tufts will transmit you our commencment accounts—I believe you will not think we were very extravagant—& yet I assure you we had enough of every thing & it was all very good—& every body seem’d pleas’d—
        I have had no occation to advance any money for your sons Pockit expences. Doctor Tufts has given them quite as much as has been necessary for them— too much would be a great injury to their studys— The prudence of your eldest son might have been trusted with thousands—
        When I think of your return I rejoice with trembling may god protect you & return you safe to your native country & to your affectionate sister
        old Mrs Thayer is upon her annual visit to this Parish she is eighty nine years old she hopes “she shall live to see dear Madam Adams return[”]
        Mary Cranch
      